3. Human rights in Sudan
The next item is the debate on six motions for resolutions on human rights in Sudan.
author. - (DE) Mr President, on 6 March and 13 February 2007, respectively, Amouna Abdallah Daldoum, 23 years old, and Sadia Idries Fadul, 22 years old, were convicted of adultery and sentenced to death by stoning. Both women had been found guilty of adultery by a criminal court in Managil province, Gezira state. According to reports, the women did not have a lawyer during the trial, and could not even conduct their own defence because they only speak the language of their respective ethnic group. The trial was conducted in Arabic, but the women were not provided with interpreters. There was an appeal against the verdict.
According to the Sudanese Embassy in Brussels, the court quashed the death sentence on grounds of lack of legal assistance. We welcome the quashing of the death sentence if the court really confirms this, and we call on the Sudanese Government to ensure that the two women are not harmed physically or mentally.
On 3 May, two 16-year-olds were sentenced to death for murder and robbery. The imposition of the death penalty on young offenders is prohibited under international law. Sudan has ratified the United Nations Convention on the Rights of the Child, and accordingly committed itself to refraining from executing any persons under 18 years old. The Sudanese Government is called on to lift the death penalty imposed on the two minors and guarantee they are not harmed physically or mentally.
We call on the Commission, the Council and the Member States to condemn the death penalty, whipping and all other cruel and degrading punishments.
author. - (PL) Mr President, this is my first term as a Member of the European Parliament, but I do recall that this is our third debate on the subject of Sudan. In an ideal situation, from the point of view of the Sudanese people, there would be no need for our involvement. I welcome the fact that the six largest political groups in Parliament have come to an agreement on the matter of Sudan, and that we have a joint position. Paradoxically enough, one could say that the suffering and terrible verdicts handed down by the injustice system, I repeat - the injustice system, in that country seem to unite us in Europe.
It is unacceptable in the twenty-first century for a situation to continue where women are sentenced to death by stoning for adultery or where sixteen year old children are sentenced to death by hanging. Yes, we have become involved in Sudan's internal affairs. Moreover, we should be involved for moral as well as other reasons. One of these reasons is that we have already earmarked EUR 85 million for humanitarian aid to that country this year alone. That figure was increased two months ago, as it initially stood at EUR 40 millions. We also have to loudly denounce cruel practices, such as the mutilation of young women, which also occurs in that country.
On a personal note, there is no point hiding the fact that there is a debate taking place in my country on the subject of the death penalty. Personally, I am against the death penalty. Events in Sudan confirm my convictions, although the cultural context is, of course, entirely different.
I would like to highlight the fact that we have to show solidarity in this matter. We have to act together, as it is only our solidarity, the solidarity of the whole European Union, that can put an end to these absurd verdicts.
author. - Mr President, Sudan is perhaps best known for the conflict in Darfur, in which human rights abuses have reached gigantic proportions. However, Sudan is also a state where respect for human rights in general is seriously lacking throughout the country.
This motion for a resolution reminds us again of the anachronistic and primitive judicial system applicable in Sudan, a system that allows the sentencing of women to death by stoning if found guilty of adultery and the sentencing of children to death. It is truly hard to believe that in the 21st century there are still governments that continue to tolerate and support such extraordinarily barbaric systems.
We understand that Sudan is a very poor country, with many political and economic problems, but such problems should not be an excuse for not following a course of common-sense-guided progress towards upholding universal values of justice and democracy. Furthermore, we find it difficult to accept how religion can interfere to such drastic and occasionally sadistic effect in matters of criminal and civil law.
We wish to send a strong message to the Sudanese Government that our patience is running out and the limits on our tolerance have long been exceeded. We demand that they implement an urgent revision of their judicial system, taking into consideration international law, UN conventions and respect for the human rights of the Sudanese people. We trust this will be done speedily, in order to avoid having to resort to more drastic persuasive measures.
author. - (DE) Mr President, I fully agree with Mr Matsakis, except on one point. He states that Sudan is a poor country - which is true, but, with its oil wealth and much more, it has the potential to be an extremely rich one. Yet it is being exploited, and international forces and companies have certainly fanned the flames of the war in Darfur and elsewhere to promote their energy interests.
Sudan, with its defective political system, is also inflicting infinite harm on itself, however, not only as a result of the conflict between north and south, east and west, Christians and Muslims - as the generalisation always goes - but also as a result of a host of individual conflicts. For this reason, we must insist on respect for fundamental human rights there. As has just been said, rightly, Europe rejects the death penalty. The debate in Poland has been mentioned. As we know, the death penalty is incompatible with membership of the European Union and also of the Council of Europe; but similar standards are having to be developed slowly in Africa, of course. The still fledgling African Union is particularly called upon in this regard to not only develop, but also implement and enforce politically the relevant human rights standards little by little - we know that this cannot be done overnight.
For this reason, we appeal to the Sudanese Government to not only discontinue the death penalty - particularly its particularly scandalous use on minors - but also to refrain from a) misinterpreting Sharia law as it is doing, as the barbaric customs practised there have nothing to do with real Sharia law, and b) extending Sharia law to non-Islamic communities. The country must comply with normal civil law that is in line with the human rights standards of the United Nations.
author. - (ES) Of all the horrors that can be inflicted on a human being, death by stoning is unquestionably one of the most incomprehensible and patently unacceptable.
The case we are discussing today, the sentencing to death by stoning of Sadia Idris Fadul and Amouna Abdallah Daldoum, has two equally important dimensions. On the one hand, it obliges us once again to state our opposition to the death penalty as a form of punishment under any circumstances, and, on the other, it brings us face to face with another case of flagrant gender discrimination, since the sentence in question is based on an alleged crime - adultery - that is only classed as such in the case of women, and not in the case of men.
It is not sufficient, therefore, to call for compliance with the international legislation regarding the death penalty against minors, nor even to urge all of the countries maintaining that practice to consign it to judicial and political history. In this case, we must also present this situation as one of blatant sexism, or one of selective killings on behalf of a patriarchy, which comes to the same thing.
What we are dealing with when it comes to this kind of sentence that only affects women is a situation in which less value is attached to the lives of women compared to those of men. That is not acceptable in Sudan or in any other country of the world.
I am therefore delighted with the extremely high degree of consensus on this resolution and I hope that it will contribute not just to putting an end to the death penalty but also to the practice of valuing the lives of men and women differently.
author. - (NL) Mr President, even in the days when the current state of Sudan was still known as Anglo-Egyptian Sudan, the question was whether this very extensive area with very different peoples should gain independence as one state. A united state would mainly be the state of the Arabic people in the north, the east and the centre, because it would be difficult for the black Islamic people in the east and the black Christian and animistic people in the south to secure an equivalent position.
These areas, which were far less developed, were at a fair distance from the sea and were largely unknown to the international community. Eventually, they were ignored by everyone. After years of war, a compromise appeared to have been struck for the non-Islamic south that had been given self-government and a representation in the central government. As we know, this is not the case for Darfur that is located to the west.
Fundamentalism is a prevailing force among the dominating Arabic people, and particularly among those who wield power and administer justice, with capital punishment, even stoning, for offences including adultery being the worst outward signs of this. The resolution rightly draws attention to international agreements and the need to abolish capital punishment. Sufficient attention must be given to this area, for the situation facing Sudan is a terrible one.
on behalf of the PSE Group. - (PL) Mr President, the conflict in Sudan, which has continued for over 50 years, has claimed at least 2 million victims. The breakthrough in one of the bloodiest wars in contemporary Africa came when a peace agreement was signed in Nairobi in 2005. However, the conflict continues in Darfur, in the western part of the country. To date, this conflict has resulted in 400 000 deaths and has displaced 2 million people. The inhabitants of this province are victims of the most serious crisis in the world today. They have no food, water or healthcare. The situation in Darfur has been critical for four years. The European Union has yet to take any effective steps to force the government in Khartoum to stop committing war crimes and crimes against humanity.
The latest reports on the execution of minors in Sudan is additional confirmation of the fact that this country has, once again, infringed human rights. Although Sudan has signed many international agreements, including the Cotonou agreement, it flagrantly disregards them. We can no longer simply express our concern regarding the situation in Sudan, as European foreign ministers have done for the last three years in nineteen declarations on this issue. The time has come for effective economic sanctions, which would show the Sudanese leaders that their campaign of mass violence against their own citizens has a real price.
on behalf of the ALDE Group. - (LT) Mr President, ladies and gentlemen, the four-year war in Darfur gives little hope that human rights will be observed in countries at war.
Although the appropriate documents have been signed, the commitments made have not been honoured.
During the military conflict in Darfur about 200 000 people have perished, and 2.5 million of the province's people have become homeless. The country is rife with chaos and governmental self-indulgence.
I would like to draw attention to the conditions which continue to provoke military conflict and allow for human rights breaches in Sudan.
Whose arms are being used for the fighting in Darfur? According to Amnesty International, arms are being supplied to Darfur by China and Russia, although they deny it and have supported the UN Security Council resolution prohibiting the delivery of arms to Darfur.
In addition, China has many energy and raw material interests in Sudan. They come to take profits and, it would appear, the unstable situation is to their advantage.
Resolution of the conflict and rebuilding of human rights in Sudan will depend on the EU's cooperation with interested parties and international organisations, and their commitments, which these countries are not honouring.
Mr President, Sudan's human rights record remains a cause of extreme concern to the European Commission and the EU, especially in consideration of the insecure and extremely volatile situation still existing in marginalised areas such as Darfur. Almost two years after signing the comprehensive peace agreement, the Sudanese Government is falling far short of many of the human rights commitments made under the CPA and the internal interim national constitution, signed by the President of the Republic in July 2005.
Within the international community, European efforts to improve civilian protection in Sudan focus simultaneously on both security and political civilian actions. Since 2005 the Commission has funded approximately 35 projects aimed at promoting human rights and democracy in Sudan with a total budget of about EUR 6 million.
With regard to the cases of the two women mentioned in Parliament's resolution, I can assure the honourable Members of Parliament that the European Union and the Commission are following the case very closely. This case was first raised by the heads of missions meeting in the Netherlands in mid-March and it was followed by the EU Troika on 27 March, composed of representatives from Germany, Greece and the Commission.
More recently the EU raised the issue at the last Advisory Council on Human Rights meeting on 16 April. The Court of Appeal ordered that case be returned to the court of origin - the al-Gezira State Court - to be looked into again. Although we remain firmly opposed to the death penalty, the fact that the case has been sent for retrial is at least positive and we hope that the women will be given a fair trial in line with international human rights standards.
The last case which we are discussing now is the case of two boys aged 16 years old sentenced to death by hanging. Various Member States and the Commission have raised this issue with the German Embassy and are waiting for the EU Presidency to take the lead on this issue in the days to come. If not, the Commission intends to raise this issue directly in a letter to the Sudanese authorities such as the Minister of Justice and the Advisory Council on Human Rights.
The next meeting of EU-Sudan political dialogue with the Advisory Council on Human Rights will be in early June and this could be a good opportunity to raise this case again.
The debate is closed.
The vote will take place at the end of the debates.
Written statements (Rule 142)
in writing. - How is this still going on? There have been so many genocides in the past 100 years and each time we say it will never happen again. But we know it is happening right now in Darfur, and the world knows it is happening - so why are we so powerless to stop it?
In my own country of Ireland we have been able to silence the gun and bring communities together that we never thought imaginable. So why are we so unable to make headway in this part of the world?
To answer this question, we need to look at the situation in Darfur in a different way. If the world's sympathy and our resolutions could bring peace and relief to the people of Sudan it would have arrived long ago. We can continue to call on an unresponsive government in Sudan to change its ways, or we can look at why the support for its intransigence continues. We must cut the lifelines that are fuelling the destruction in Darfur, lifelines like Chinese oil money and Russian weapons. Until we are willing to stand up to these powers our resolutions will remain impotent and ineffective.